The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
This opinion is in response to your request for our review under Section 116.332, RSMo, for sufficiency as to form of an initiative petition relating to a proposed law concerning the state board of probation and parole. A copy of the initiative petition that you submitted to this office on March 14, 2000, is attached for reference.
We conclude that the petition must be rejected as to form because the petition omits reference to the city of St. Louis and, instead, references the city of Kansas City, in violation of Section 116.040, RSMo 1999 Supp. The petition also omits the word "proposed" immediately before the word "law" in the paragraph beginning with the word "We" and the words "or herself" in that same paragraph. The petition also adds the words "A Missouri registered voter and resident of the State of Missouri" immediately after the signature line for the circulator's affidavit. The petition also includes "official ballot language" in violation of Section 116.334, RSMo 1999 Supp.
Because of our rejection of the form of the petition for the reason stated above, we have not reviewed the petition to determine if additional deficiencies exist.
Very truly yours,
                                   JEREMIAH W.(JAY) NIXON Attorney General